Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKE REGARDING THE IDS FILED March 3, 2020
	Regarding the Information Disclosure Statement filed March 3, 2020 Non-Patent Literature Documents Reference Nos. 5 and 6 (Office Action regarding Columbia Application No. NC2018/0005699 dated July 25, 2019 and Office Action regarding Brazil Application N. BR112018008404-2 dated November 12, 2019) have not been considered because there is no English Language translation of the documents in the USPTO file.  See MPEP 609.

REJECTIONS UNDER 35 U.S.C. § 112(a) AND 35 U.S.C. § 112(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear just what the definition of each of the cotton plants with specific transgenic events (claim 27 “19-51A (DD-04951A-7) . . . T304-40 (BCS-GH004-7)”) is.  See MPEP 2403-2411.

ALLOWABLE CLAIMS
Claims 13-16 and 23-26 are allowable over the prior art of record.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave T. Nguyen, can be reached on (571) 272-0731.

OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JAMES MARTINELL/            Primary Examiner, Art Unit 1634